Citation Nr: 0900396	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-08 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether termination of pension due to incarceration was 
correct.  


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA rules provide that if an individual to whom pension is 
being paid under a public or private law administered by VA 
is imprisoned as a result of conviction of a felony or 
misdemeanor, such pension payments will be discontinued 
effective on the 61st day of imprisonment following 
conviction.  38 U.S.C.A. § 1505 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.666 (2008).    

In correspondence dated in December 2005, the RO informed the 
veteran that a computer match between VA and local and state 
prisons showed he had been incarcerated since October 2, 
2004.  The RO explained that because of this, it was 
proposing to terminate his pension payments, effective the 
61st day of his imprisonment.  The RO stated that if the 
October 2, 2004 date was incorrect, that he should submit 
evidence of the actual "date of confinement after 
conviction."  The Board was unable to find any documents 
concerning this computer match in the claims file.  

The veteran responded to the notice in correspondence dated 
in December 2005, but provided no information regarding 
either his date of confinement or conviction.  In 
correspondence dated in September 2006, the RO informed the 
veteran it had reduced his pension payments, effective 
December 1, 2004, the 61st day of his imprisonment.  The 
veteran asserted in a notice of disagreement, dated in 
October 2006, that he was not convicted until September 14, 
2005.  In a statement of the case, dated in February 2007, 
the RO affirmed its decision, noting that the veteran "does 
not deny that he was convicted and incarcerated on October 2, 
2004." 

In his substantive appeal, dated in February 2007, the 
veteran asserted that the RO had wrongly considered October 
2, 2004 as his conviction date.  The veteran asserted that 
October 2, 2004 was the day that he was initially arrested 
for the crime for which he was later convicted.  The veteran 
stated that his conviction date was not until September 13, 
2005.  In support of his assertion, the veteran noted that in 
previous correspondence, VA had told him that it had been 
informed that he was convicted on October 2, 2004 and 
transferred from a county jail to a state prison on November 
1, 2005.  The veteran maintained that county jails did not 
hold prisoners for more than a year after a conviction for a 
felony with a 60-year sentence, as his was.  Unfortunately, 
the veteran has not supported his contentions with 
appropriate documentation, such as a letter from either the 
jail or the prison.  The veteran did, however, provide VA 
with a name, address, phone number, and facsimile number for 
the county court in which he was convicted and asked that VA 
contact that court to confirm his conviction date.  

There was little documentary evidence in the file pertaining 
to the veteran's incarceration.   The claims file also 
included a VA Form 119 (report of contact), dated in February 
2007, in which RO personnel reported that contact with Brazos 
County Maximum Security Jail had revealed that the veteran 
was convicted on October 2, 2004 and given a sentence of 60 
years.  

It is not in dispute that the veteran has been incarcerated 
at least since October 2, 2004.  Moreover, given that there 
were no official documents in the file showing that October 
2, 2004 was the conviction date, the Board is reluctant to 
rely on the report of contact as credible evidence of such a 
date.  Given VA's duty to assist a veteran in obtaining 
relevant records not in the custody of federal agencies, and 
that the veteran has provided contact information for the 
court of conviction, the Board finds that the appeal should 
be remanded for further development.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008) (providing 
that VA's duty to assist requires VA to make reasonable 
efforts to obtain relevant records not in the custody of 
federal agencies).

In correspondence dated in November 2006, the veteran 
expressed his desire to have assistance from a 
representative.  The veteran also specifically asked that VA 
send him the forms necessary to appoint a representative.  
The Board acknowledges that with correspondence dated in 
October 2006, the RO provided the veteran with a list of 
National Service Organizations who were accredited to 
represent the veteran.  In light of the veteran's subsequent 
statements expressing a desire for representation, the Board 
finds that the veteran should again be provided with this 
information, in addition to the appropriate VA forms to 
appoint power of attorney.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the date of 
conviction that is the subject of the 
veteran's current incarceration.  This may 
be achieved by contacting the Brazos 
County Court using the information the 
veteran provided with his substantive 
appeal in February 2007.  

2.  In compliance with the veteran's 
written request, provide the veteran with 
the appropriate form(s) for assigning 
power of attorney to a representative 
(i.e. VA Forms 21-22 and 22a).  The 
veteran should also again be provided a 
list of National Service Organizations.

3.  Thereafter, the veteran's claim of 
whether termination of pension due to 
incarceration was correct should be 
readjudicated.  If the veteran continues to 
disagree with any subsequent decision, he 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative, if any.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




